Fourth Court of Appeals
                               San Antonio, Texas

                                    JUDGMENT
                                  No. 04-18-00558-CR

                                Rosalinda Huereca PENA,
                                        Appellant

                                           v.

                                  The STATE of Texas,
                                        Appellee

                 From the County Court at Law No. 6, Bexar County, Texas
                                 Trial Court No. 455468
                     Honorable Wayne A. Christian, Judge Presiding

         BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED July 3, 2019.


                                            _____________________________
                                            Luz Elena D. Chapa, Justice